Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-16 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 07/18/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/18/2018, 09/19/2018, 09/09/2020 and 03/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification includes embedded hyperlinks in paragraphs 6, 7, 8, 9 11, and 49. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Appropriate correction is required.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 recites “TF-IDF” which is an abbreviation.  The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known.  
	Claim 13 recites “engenvectors”, which appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-16 fall within the statutory category of a process.  
Step 2A, Prong One
As per Claim 1, the limitations of identifying a number of variant sites in the genomic data, determining that one of the number of phenotypes is relevant upon the strength-of-effect in combination with a degree of association with the ontological term being above a threshold amount, comparing a degree of match between a number of data pairs, each data pair comprising one datum of genomic data for the relevant phenotype from substantially each 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a processor for executing the elements of the abstract idea.  The processor in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim also recites the additional elements of accessing genomic data of a number of individual organisms, retrieving from a first data repository a strength-of-effect associated with the variant site and retrieving from a second i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The processor is recited at a high level of generality and is described in the specification as a microprocessor, processing core, distributed processor, or other computing device operable to carry out computations, etc. (Specification, [0014]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an 
Dependent Claims 2-16 add further limitations which are also directed to an abstract idea.  Claims 2-4, 8 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. Claims 5-6 include generating a spectral clustering report, generating an intrinsic dimensionality report as further specifying the limitation of generating a report from the independent claim.  This is directed towards a mental process as per the independent claim.  The generation of a spectral clustering report and intrinsic dimensionality report can also fall into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the spectral clustering and intrinsic dimensionality.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Claim 7 includes determining the phenotype is above the threshold value which, similar to the independent claim, is directed to a mental process.  Claim 9 further specifies the limitation of identifying the number of phenotypes including applying a Hidden Markov model to obtain predications of molecular entities which recites mathematical concepts.  Claim 10 includes ranking entries which is a mental process because the ranking can be performed in the human mind using evaluation and judgement.  Claim 11 includes extracting allele identification as a higher ranked phenotype 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of phenotypes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the phenotype" in line 3 and “the threshold value” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Claim 1 recites one of the number of phenotypes and the relevant phenotype, but it is unclear if either of these are “the phenotype” recited in Claim 7. Claim 1 recites a threshold amount but not a threshold value.
Claim 10 recites ranking by difference between ones of the phenotypes and an associated difference between the subject and the background population.  It is unclear what the difference is being determined between because it is unclear what ones of the phenotypes is and what the associated difference between the subject and background population.  As the 
As per Claims 2-6, 8-9 and 11-16, the claims depend on Claims 1 and 10 and do not remedy the indefiniteness issues of Claims 1 and 10.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites determining that a phenotype is relevant upon the strength-of-effect in combination with a degree of association with the ontological term being above a threshold amount.  However, there is not sufficient support in the disclosure for how the strength-of-effect and degree of association are combined to compare to a threshold amount.  
Claim 3 recites the comparison is weighted based upon an associated repository entry for known consequences.  However, the disclosure does not describe how the weighting is accomplished based on a repository entry. One of ordinary skill in the art would not know how the repository entry would result in a weighting for the comparison.
Claim 4 recites the report comprising an indicator of statistical significance for the subject with respect to a phenotype.  The specification describes a previously determined significance in terms of determining that a subject is an outlier in the population ([0037]).  However, the specification does not provide sufficient support for an indicator of statistical significance of any sort being included on the report or how one of ordinary skill in the art would determine or include on a report statistical significance for a subject regarding a phenotype.  
Claim 8 recites the threshold amount is determined as a threshold variance indicating one relevancy score is an outlier derived from a collection of relevancy scores for the number of phenotypes.  The specification does not provide sufficient support for how one of ordinary skill in the art would determine the threshold amount.  The specification describes determining a relevancy as a combined strength-of-effect on a phenotype and ontological term determination to provide a score ([0045]).  However, this does not describe how one would determine a threshold amount as a threshold variance. 
Claim 9 recites applying a Hidden Markov Model to obtain predictions of molecular entities associated with ones of the variant sites. The specification does not provide sufficient support for how one of ordinary skill in the art would apply the Hidden Markov Model.  The specification describes processing variant sites using hidden Markov Model predictions but 
Claim 10 recites ranking entries of the phenotypes by difference between ones of the phenotypes and an associated difference between the subject and background population.  The specification does not provide sufficient support to instruct one of ordinary skill in the art on how to determine ones of the phenotypes and an associated difference, as it is not described what is being associated and how.  Additionally, the specification does not provide support for how the claims are determining a difference between a phenotype and a difference.
Claim 11 recites extracting allele identification.  The specification does not provide sufficient support for the concept of extracting allele identification and how one of ordinary skill in the art is instructed to extract allele identification.  The specification only discusses alleles as presented for a variant ([0063]) and in terms of phenotype data such as eye color ([0010]).  This does not provide a sufficient description of how to extract the allele identification and what the information is being extracted from.
Claim 12 recites deriving a score utilizing TF-IDF.  There is not sufficient support in the specification to instruct one of ordinary skill in the art to derive the score.  Although TF-IDF is a term of the art of information retrieval which measures how relevant or important a word is to a document, the claim does not include how applying TF-IDF results in a score.  The specification also does not include any description of how TF-IDF is applied to result in a score.  The specification merely recites that the score may be determined utilizing TF-IDF ([0047]), but 
Claim 13 recites deriving eigenvalues and engenvectors from the comparison of the distance between each pair of genomic data.  There is not sufficient support in the disclosure to support deriving eigenvalues and eigenvectors from a comparison of distance.  The specification describes determining a score based on the combination of the eigenscore and rank ([0050]-[0061]).  The specification also describes the use of eigenvectors to partition the data into clusters ([0073-0075]).  However, these descriptions do not support deriving an eigenvalue or eigenvector.  The specification includes producing eigenvalues and eigenvectors using linear algebra libraries ([0088]), but again, this does not provide support for deriving the eigenvalues and eigenvectors from the comparison.
As per Claims 2, 5-7, and 14-16, the claims depend on Claim 1 and do not remedy the written description requirement issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trakadis (US 2014/0310215 A1), hereinafter referred to as Trakadis, in view of Yandell et al. (US 2016/0092631 A1), hereinafter referred to as Yandell.
As per Claim 1, Trakadis discloses a method, comprising: 
accessing, by a processor (see Fig. 1), genomic data of a number of individual organisms comprising a subject and a background population ([0145] accessing genome of the subject from a data storage to analyze, [0139] subjects database stores genome data for number of subjects); 
identifying, by the processor, a number of variant sites in the genomic data ([0181-0182] genetic variants have been identified); 
for one of the number of variant sites: 
retrieving, by the processor, from a second data repository by the processor, a degree of association with an ontological term associated with the one of the number of variant sites ([0101] ontology driven database of variants, [0250-0254] ontology, i.e. standardized vocabulary of phenotypic abnormalities is stored in human phenotype ontology (HPO) and other databases which include relationship between term and variant); and 
determining, by the processor, that one of the number of phenotypes is relevant because a phenotype value being above a threshold amount ([0160-0161] predetermined threshold for a phenotype of similarity with other subjects based on degree of similarity, [0207] threshold score for the phenotype based on level of matching/similarity, also see [0081]);
comparing, by the processor, a degree of match between a number of data pairs, each data pair comprising one datum of genomic data for the relevant phenotype from substantially each combination formed by two of the number of individuals ([0150] degree of phenotypic similarity between possible conditions, i.e. data pairs, [0158-0161] comparing the degree of match of data to other subjects in a database to determine matching patients with similar phenotypic features based on genomic changes); and 
generating, by the processor, a report for each of the pairs ([0061] interface displaying the ranking of possible genetic conditions based on the comparison of the subject patient to matched other subject).
However, Trakadis may not explicitly disclose the following which is taught by Yandell:  
retrieving, by the processor, from a first data repository by the processor, a strength-of-effect associated with the one of the number of variant sites ([136] database/file of variants with associated variant effect); 
one of the number of phenotypes value is determined based on the strength-of-effect in combination with a degree of association with the ontological term ([0013] a gene score determines association between ontology and phenotype).

As per Claim 2, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses the subject comprises a plurality of subjects ([0060] matched subject can also be a group of subjects).
As per Claim 3, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses the comparison is weighted based upon an associated repository entry for known consequences of variants ([0041] assigning weight scores based on the changes, i.e. variants, and the associated possible genetic condition, i.e. known consequence, [0090] weight assigned considers strength of association of variant and known traits).
As per Claim 4, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses the report further comprises an indicator of statistical significance for the subject with respect to ones of the number of phenotypes ([0087],[0090] statistical methods used to associate identified variant with disease/phenotype which is calculated as the overall impact score for a variant, [0192] where the overall impact score is based on data for a specific patient, see also [0255]).
Claim 7, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses for ones of each of the number of phenotypes performing the comparing step is performed, by the processor, upon the processor determining that the phenotype is above the threshold value ([0160-0161] predetermined threshold for a phenotype of similarity with other subjects based on degree of similarity, [0207] threshold score for the phenotype based on level of matching/similarity, also see [0081]).
However, Trakadis may not explicitly disclose the following which is taught by Yandell: one of the number of phenotypes value is determined based on the strength-of-effect in combination with a degree of association with the ontological term ([0013] a gene score determines association between ontology and phenotype).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a value of a phenotype based on strength of effect and association with an ontological term from Yandell with the known method of predicting genetic conditions of a target subject based on phenotypic data of the subject and a population of patients from Trakadis in order to reduce the labor intensive nature of analyzing the personal genome sequence by prioritizing the variants to efficiently and effectively conduct analysis (Yandell [0003-0004]).  
As per Claim 8, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses the threshold amount is determined, in part, as a threshold variance indicating one relevancy score is an outlier derived from a collection of relevancy scores for the number of phenotypes ([0106] threshold score for phenotype is determined based on a pre-set range where scores for phenotypes of relevant subjects are inside the range and those with scores that are outliers, i.e. outside the range, are not relevant and thus not included in the cluster).
As per Claim 10, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses ranking entries of the phenotypes by difference between ones of the phenotypes and an associated difference between the subject and the background population ([0162] ranking based on the phenotypic features where higher ranking is based on similar mutations of a patient to a background population, [0164]).
As per Claim 11, Trakadis and Yandell discloses the method of Claim 10.  Trakadis also discloses extracting feature identification as a higher ranked phenotype from the ranked entries of the phenotypes ([0162] similar phenotypic features of a same mutation has a higher rank than a different mutation present in the gene).
However, Trakadis does not teach that the features which are prioritized/higher ranked are alleles which is taught by Yandell ([0080] reprioritize alleles identified based on phenotypes). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of prioritizing identified alleles from Yandell with the known method of predicting genetic conditions of a target subject based on phenotypic data of the subject and a population of patients from Trakadis in order to reduce the labor intensive nature of analyzing the personal genome sequence by prioritizing the variants to efficiently and effectively conduct analysis (Yandell [0003-0004]).  
As per Claim 16, Trakadis and Yandell discloses the method of Claim 1.  Trakadis also discloses administering a treatment to the subject based upon the report ([0225] clinician treats the patient with the correct medication based on the identified infectious agent/condition, [0226] ranking medications based on genomic information of the subject).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trakadis (US 2014/0310215 A1), in view of Yandell (US 2016/0092631 A1), in view of Torkamani (US 2016/0048634 A1), hereinafter referred to as Torkamani.
As per Claim 5, Trakadis and Yandell discloses the method of Claim 1.  However, Trakadis and Yandell may not explicitly disclose the following which is taught by Torkamani: generating a spectral clustering report (Fig. 14, [0035] heat map is generated and displayed for a cluster to report disease genes). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the known concept of reporting gene associations as a heat map with the known method of predicting genetic conditions of a target subject based on phenotypic data of the subject and a population of patients from Trakadis and Yandell in order to generate and interpret genetic variants of a genotype (Torkamani [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trakadis (US 2014/0310215 A1), in view of Yandell (US 2016/0092631 A1), in view of Hashem A. Shihab, .
As per Claim 9, Trakadis and Yandell discloses the method of Claim 1.  However, Trakadis and Yandell may not explicitly disclose the following which is taught by Shihab: applying a Hidden Markov Model (HIMM) to obtain predictions of molecular entities associated with ones of the variant sites (Pg. 57, Col. 2 Introduction use of Hidden Markov Models to predict amino acid, i.e. molecular entities, associated with a gene sequence).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the known concept of using hidden markov models to predict association with variants from Shihab with the known method of predicting genetic conditions of a target subject based on phenotypic data of the subject and a population of patients from Trakadis and Yandell in order to advance the field by providing phenotypic outcome associations (Shihab Pg. 58, Col. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trakadis (US 2014/0310215 A1), in view of Yandell (US 2016/0092631 A1), in view of Lussier et al. (US 2005/0097628 A1), hereinafter referred to as Lussier.
As per Claim 12, Trakadis and Yandell discloses the method of Claim 1.  However, Trakadis and Yandell may not explicitly disclose the following which is taught by Lussier: comparing the degree of match between each pair of genomic data for relevant phenotypes, further comprises, deriving a score utilizing TF-IDF ([0074] term frequency inverse document frequency technique used to stratify results to evaluate strength of concepts in a database which include weights for association of ontology, see Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of deriving a score or weight value for associating terms of an ontology using TF-IDF from Lussier with the known method of predicting genetic conditions of a target subject based on phenotypic data of the subject and a population of patients from Trakadis and Yandell in order to enable high-throughput mapping of molecular functional features of gene products to complete phenotypic descriptions (Lussier [0002-0003]).

Claims 6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trakadis (US 2014/0310215 A1), in view of Yandell (US 2016/0092631 A1), in view of Furuta et al. (US 2005/0095629 A1), hereinafter referred to as Furuta.
As per Claim 6, Trakadis and Yandell discloses the method of Claim 1.  However, Trakadis and Yandell may not explicitly disclose the following which is taught by Furuta: generating an intrinsic dimensionality report (Furuta [0147], [0150] results determined from the processor are output on a display, i.e. report, [0039] results including multi-dimensional scaling for determining SNPs, [0087-0088] determining relationships between data in as low a dimension as possible to determine distance between data elements and result in detecting the SNPs).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using intrinsic dimensionality to output results from Furuta with the known method of predicting genetic conditions of a target subject based on phenotypic data of the subject and a population of patients from Trakadis and Yandell in order to uncover potential relationships between gene information and clinical information (Furuta [0013]).
As per Claim 13, Trakadis and Yandell discloses the method of Claim 1.  However, Trakadis and Yandell may not explicitly disclose the following which is taught by Furuta: comparing the degree of match between each pair of genomic data for relevant phenotypes, further comprises: 
comparing a distance between each pair of genomic data; and deriving eigenvalues and eigenvectors from the comparison of the distance between each pair of genomic data ([0042] calculating associations/distance between SNP pairs by eigenvalues for each SNP pair and calculating the distance between the SNPs from eigenvectors).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626